NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      KESRICK T. INGRAM, Appellant.

                             No. 1 CA-CR 17-0114
                               FILED 5-31-2018


           Appeal from the Superior Court in Maricopa County
                       No. CR2016-111358-001 DT
                     The Honorable Erin Otis, Judge

                       AFFIRMED AS CORRECTED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                            STATE v. INGRAM
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Randall M. Howe joined.


C R U Z, Judge:

¶1            This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Kesrick
T. Ingram has advised this Court that counsel found no arguable questions
of law and asks us to search the record for fundamental error. Ingram was
convicted of aggravated assault, assault, trespassing, and disorderly
conduct. Ingram was given an opportunity to file a supplemental brief in
propria persona; he has not done so. After reviewing the record, we affirm
Ingram’s convictions and sentences, but correct the sentencing minute entry
on count four to indicate six months’ jail-time.

               FACTUAL AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
judgment and resolve all reasonable inferences against Ingram. See State v.
Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3            On December 27, 2015, K.H. called police to report that her
boyfriend, Ingram, had physically assaulted her and beat her. K.H. told
police that Ingram had placed his hands on her. Police reported that K.H.
told them Ingram was angry because K.H. refused to have sex with him and
that Ingram had choked K.H. in her apartment as she slept with her young
child. Ingram left K.H.’s apartment before police arrived, but later
returned. After he returned, Ingram verbally assaulted K.H. and attempted
to get through her door, prompting officers to arrest Ingram for trespassing
and disorderly conduct.

¶4            K.H. was taken to Glendale Family Advocacy Center for a
forensic examination. K.H. told the examining nurse that Ingram beat her
and choked her. The nurse noted bruising and marks consistent with K.H.’s
allegation that Ingram assaulted her. Four months later, K.H. called police
and recanted her story.

¶5           On March 14, 2016, Ingram was charged with the following
counts: count one, aggravated assault, a Class 4 felony; count two, assault,


                                      2
                           STATE v. INGRAM
                           Decision of the Court

a Class 1 misdemeanor; count three, criminal trespass, a Class 3
misdemeanor; and count four, disorderly conduct, a Class 1 misdemeanor.
K.H. appeared at one of Ingram’s pretrial hearings and asked that the court
remove his electronic monitoring device as he was innocent. Ingram was
indicted by grand jury on April 29, 2016. Counts one and two included
domestic violence, and were alleged to be violent crimes. The state also
alleged Ingram committed prior offenses in New York, but did not pursue
them due to lack of proof. The state alleged aggravating factors that
Ingram’s crimes caused physical and emotional harm to the victim and
were committed in the presence of a child. Ingram declined a plea
agreement, and although he later participated in a settlement conference on
June 16, 2016, no agreement was reached.

¶6             A four-day trial commenced on October 31, 2016. K.H.
testified she had been in a relationship with Ingram on December 27, 2015,
and recalled telling police that Ingram choked her. K.H. recalled seeing a
forensic nurse, but refused to answer specific questions and otherwise
stated she did not remember whether she made specific statements to police
or the nurse. K.H. also testified that she could not recall calling police
months later to recant her story or that she previously had told the court
Ingram was innocent. Given K.H.’s difficulty answering direct questions
and direct refusal to answer certain questions, the court found K.H. was
feigning her memory loss.

¶7            Mr. Mangold, a retired clinical social worker and abuse
counselor, testified regarding victim behavior in domestic violence. Mr.
Mangold testified that victims of domestic violence sometimes recant
previous admissions that violence occurred, due to romantic feelings
towards the abuser, investment of time with the abuser, children in
common, fear of future abuse, etc.

¶8            Officers Trieu and Hall testified they responded to the
domestic violence call, and found K.H. gasping for air and crying,
witnessed bruises, and K.H. told Officer Trieu she did not want Ingram
back in her apartment. Officer Hall testified he contacted Ingram when he
returned to the apartment, and Ingram admitted he and K.H. had an
argument. Officer Hall testified that, after the officers informed Ingram that
K.H. did not want him at her apartment, Ingram banged on the apartment
door, attempted to enter, and yelled profanities. Officer Trieu corroborated
that Ingram verbally abused K.H. and yelled profanities outside the
apartment complex. Officer Hall then arrested Ingram for trespassing and
disturbing the peace. Police body camera recordings captured the officers’
interaction with K.H., supporting the officers’ recollections of the incident.


                                      3
                           STATE v. INGRAM
                           Decision of the Court

¶9            The forensic nurse that examined K.H. testified to the general
characteristics of strangulation, and her interaction with K.H. The nurse
testified that K.H. told her she fell asleep with her child, that Ingram
grabbed her neck, pulled her out by her neck, shook her by her neck,
dragged her by her hair, and wrestled her into her room. K.H. told the
nurse during the examination that she could not breathe, experienced a
headache and vision problems, felt lightheaded, and had a sore neck. The
nurse found contusions on K.H.’s neck as well as small ruptured capillaries
from increased pressure.

¶10           Officer Parkey testified that K.H. contacted police in April,
and recanted her previous statements, claiming Ingram was innocent and
that she was simply mad because Ingram had cheated on her.

¶11          Ingram moved for a directed verdict, which the court denied.
The jury returned guilty verdicts on all four counts, and found counts one
through three involved domestic violence.

¶12           The trial court conducted the sentencing hearing in
compliance with Ingram’s constitutional rights and Arizona Rule of
Criminal Procedure 26. The state did not pursue aggravating factors.
Ingram was sentenced to six months’ jail-time and three years’ supervised
probation for count one, three years’ probation for count two, one month’s
jail-time for count three, and six months’ jail-time for count four, all
sentences to be served concurrently.1 Ingram timely appealed. We have
jurisdiction pursuant to Article 6, Section 9 of the Arizona Constitution, and
Arizona Revised Statutes sections 12-120.21, 13-4031, and -4033.

                               DISCUSSION

¶13            We review Ingram’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Counsel for Ingram has advised this Court that after a diligent search of the
entire record, counsel has found no arguable question of law. We have read
and considered counsel’s brief and fully reviewed the record for reversible
error, see Leon, 104 Ariz. at 300, and find none. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure. So


1      The court’s minute entry ordered Ingram serve one month’s jail-time
for count four; the correct sentence was six months, as stated by the court
at sentencing. We therefore correct the court’s minute entry to reflect six
months. See State v. Stevens, 173 Ariz. 494, 496 (App. 1992) (correcting the
minute entry to reflect the court’s oral pronouncement).


                                      4
                            STATE v. INGRAM
                            Decision of the Court

far as the record reveals, counsel represented Ingram at all stages of the
proceedings, and the sentences imposed were within the statutory
guidelines. We decline to order briefing and affirm Ingram’s convictions
and sentences.

¶14           Upon the filing of this decision, defense counsel shall inform
Ingram of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Ingram shall have
thirty days from the date of this decision to proceed, if he desires, with a pro
per motion for reconsideration or petition for review.

                                CONCLUSION

¶15            For the foregoing reasons, we affirm Ingram’s convictions
and sentences, but correct the court’s minute entry to reflect six months’
jail-time for count four.




                          AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                          5